UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1278


SIDNEY RONALD SILVERMAN, JR.,

                Plaintiff - Appellant,

          v.

TOWN OF BLACKSTONE, VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00155-JAG)


Submitted:   August 9, 2012                 Decided:   August 23, 2012


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.



Archibald Wallace, III, Thomas J. Moran, WALLACEPLEDGER, PLLC,
Richmond, Virginia, for Appellant. David P. Corrigan, Jeremy D.
Capps, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sidney Silverman, Jr. (Silverman) appeals the district

court’s Rule 12(b)(6) dismissal of his claim alleging the Town

of Blackstone, Virginia, terminated his employment as the town’s

Superintendent of Water Utilities because he exercised his right

to    free    speech    as      guaranteed     by   the    First    Amendment      to   the

United States Constitution.              See Fed. R. Civ. P. 12(b)(6) (party

may assert by motion “failure to state a claim upon which relief

can   be     granted”      as   a   defense    to   a     claim    for   relief    in   any

pleading).         Having carefully reviewed the briefs, the record,

and the relevant law, we affirm on the reasoning of the district

court, as stated in its February 3, 2012 memorandum opinion.

Silverman v. Town of Blackstone, 843 F. Supp. 2d 628 (E.D.Va.

2012).

               We dispense with oral argument because the facts and

legal      contentions       are    adequately      presented       in   the    materials

before       the   court     and    argument    would      not    aid    the   decisional

process.



                                                                                  AFFIRMED




                                         - 2 -